/00/-/3
                                                      ELECTRONIC RECORD


 COA#            14-12-00674-CR                                                OFFENSE:         Murder


                 Silvestre Cortez Romero v The
 STYLE:          State of Texas                                                COUNTY:          Harris


 COA DISPOSITION:                         Affirmed as Modified                 TRIAL COURT:     185th District Court


 DATE: 06/11/2013                                              Publish: Yes    TCCASE#:         552984




                                                      IN THE COURT OF CRIMINAL APPEALS


 ELECTRONIC RECORD


 STYLE:                                                                             CCA#:

>i
                S+g-hc?.*                                       Petition            CCA Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:                                                DATE:
                                                                                    JUDGE:

     )ATE: /T/?*»//                                                                 SIGNED:                            PC:

 JUDGE:             ^L                                                              PUBLISH:                           DNP:




                                                                                                                       MOTION FOR

                                                                               REHEARING IN CCA IS:

      J/J CCft                1$                                                JUDGE:




                                                                                              IC0/-/3


       Pm MSCREnONARY REVIEW

           ''IjWU'WInrtTwr-'-^r^rr'"—'•"—"*f * •—*'   ' '''f   H-rir«n«iiMn»




            rffih^n.^../,„,/^, *-,,•,•• f-,            <^/..._~,w-t£TIte /



                              JUDGE